                  Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 1 of 14
AO 106(Rev. 04/10) Application for a Search Warrant



                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Middle District of Alabama

             In the Matter of the Search of
         (Briefly describe the property to be searched
          or identi6; the person by name and address)
                                                                     )
                                                                     )                         1,81110/1/46a.
 A BLACK LG CELL PHONE IN A BLUE CASE IN THE                                   Case No.
     CUSTODY OF THE DRUG ENFORCEMENT                                 )
ADMISTRATION, MONTGOMERY RESIDENT OFFICE                             )
                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identi& the person or describe the
property to be searched and give its location):
  A BLACK LG CELL PHONE IN A BLUE CASE IN THE CUSTODY OF THE DRUG ENFORCEMENT ADMISTRATION,
  MONTGOMERY RESIDENT OFFICE.
located in the              Middle               District of            Alabama             , there is now concealed adentt& the
person or describe the property to be seized):
 evidence of criminal activity specifically violations of title 21 USC 841(a).


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ▪evidence of a crime;
                ▪contraband, fruits of crime, or other items illegally possessed;
                sc property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 USC 841(a)                             Possession with intent to distribute.



          The application is based on these facts:
        See attached affidavit(ATTACHMENT A)incorporated herein by reference and made part of this application.

          91 Continued on the attached sheet.
               Delayed notice of       days (give exact ending date if more than 30 days:                            )is requested
               under 18 U.S.C. § 3103a, the basis of which isset forth on the attached sheet.


                                                                                            Applicant's signature

                                                                                           Doug Walters, DEA
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:            11/16/2018
                                                                                              Judge's signature

City and state: Montgomery, AL                                                  Susan Russ Walker, U.S. Magistrate Judge
                                                                                            Printed name and title
        Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 2 of 14



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA

IN THE MATTER OF THE SEARCH OF
A BLACK LG CELL PHONE IN A BLUE
CASE IN THE CUSTODY OF THE DRUG
ENFORCEMENT ADMISTRATION,
                                                 Case No.6 ,    igiy(s AR-Sgo
MONTGOMERY RESIDENT OFFICE

                            AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FOR A
                          WARRANT TO SEARCH AND SEIZE

       I, Hubert Douglas Walters, Jr., being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-1

electronic devices—which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B. This is a request

for the reissuance of a search warrant previously issued. As set forth below, law enforcement

agents were unable to complete the search of said device within the time allotted because of

security features on the device. The previous search warrant application was assigned case

number 2:18 MJ 240-SRW.

       2.     I have been employed with the Drug Enforcement Administration (DEA) since

August 2016, and I am currently assigned to the Montgomery, Alabama Resident Office. Prior to

being hired with DEA, I was employed with the Elmore County, Alabama Sheriff s Department

and was so employed for 10 years. During those 10 years, I was assigned to the Montgomery

Resident Office ("Montgomery RO") of the New Orleans Division of the DEA, and have been

deputized as a Federal Task Force Officer ("TFO") for the past 15 years.        I have also been

previously employed by the Montgomery, Alabama Police Department and was assigned to the
         Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 3 of 14



patrol division for approximately one year and the Tallassee, Alabama Police Department for

approximately eight years.

       3.      As a DEA Special Agent, I have participated in long-term, historical

investigations of drug distribution organizations. I have been involved in the debriefing of

defendants and others who had knowledge of the distribution and transportation of controlled

substances and of the laundering and concealing of proceeds derived from drug dealing. Further,

I have supervised or participated in physical surveillance, electronic surveillance, undercover

transactions, controlled drug purchases, and the execution of search warrants.

       4.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The

undersigned submits that the contents of this affidavit and attachments establish probable cause

to believe that the said item contains evidence of criminal activity, specifically violations of title

21 USC 841(a).



                  IDENTIFICATION OF DEVICE #2 TO BE EXAMINED

       5.      The property to be searched is a Black LG cellular telephone with a Blue case in

the custody of the Drug Enforcement Administration, hereinafter referred to as "Device #2."

Device #2 is currently located at the Montgomery Resident Office in Montgomery, Alabama.

The applied-for warrant would authorize the forensic examination of Device #2 for the purpose

ofidentifying electronically stored data described with particularity in Attachment B.




                                                  2
        Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 4 of 14



                                     PROBABLE CAUSE



       6.     During the week of September 17, 2018, a Chambers County Drug Task Force

confidential informant(CS)contacted Agent Stacy Shirey on several occasions. The confidential

informant advised Agent Shirey that he/she had been communicating with a white male

identified as James LANDERS and arranged the delivery of one kilogram of methamphetamine

for September 23, 2018 at 11:00 A.M. in the Oxford, Alabama area. Further, the CS informed

Agent Shirey that LANDERS was currently incarcerated at the Riverbend Correctional Facility

located in Georgia.

       7.     On September 23, 2018, Lt. Shirey arranged several Agents to meet in Oxford at

Wal-Mart to cover the deal. After several hours of contact between the CS and Landers, Agent

Shirey ended the operation and everyone left the area.

       8.     Approximately 30 minutes after the operation was cancelled, the CS was

contacted by a Hispanic male from the same correction facility advising him/her that the delivery

would still take place and the unknown Hispanic male asked the CS, "Where do they need to

deliver to"? At that time, Agent Shirey gave the CS a phone number (520-389-6283 is a Under

Cover telephone) and the location for the delivery. The CS then passed the information to

LANDERS and the unknown Hispanic male in the correction facility.

       9.     After a while, Chambers County DTF Agents received a text message from an

unknown individual asking for a delivery address and the Chambers County DTF undercover

officer responded back with the address to the Quality Inn in Valley, Alabama.

       10.    At approximately 5:00 P.M., agents received a phone call from an unknown

Hispanic male that stated he would be there in approximately one hour. Shortly after 6:00 P.M.,

                                               3
        Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 5 of 14



agents received another call from the unknown Hispanic male stating he was 10 minutes out and

he asked what type of vehicle he would be meeting. Agents informed the unknown male to look

for a silver Dodge truck, which is driven by Agent Steve Smith of the Chambers County DTF.

The Unknown male then stated he would be in a white Toyota Camry. After the call was

completed, agents received another call from the unknown male and he stated he would not be a

Toyota Camry, but a Gray Ford Explorer with Georgia plates.

       11.     Approximately 5 to 10 minutes later, a Gray Ford Explorer with a Georgia

License plate entered the Quality Inn and drove through the parking lot. The vehicle continued to

travel to end of the parking lot and the Explorer turned into an attached parking lot (Waffle

House), where Agent Steve Smith was parked in a Silver Dodge. The Explorer drove by slowly,

turned around in the parking lot, and then pulled up beside Agent Smith.

       12.     Agent Smith exited his vehicle and the driver of the Explorer let his window

down. Agent Smith then ordered the driver to turn off the vehicle and agents took the driver into

custody. The driver was identified as Neri Cervantes-Trejo. While taking TREJO into custody,

agents observed two cell phones on the front passenger seat (Device #1 and Device #2). The

agents did not manipulate the cell phone, but could observe the last text message showing on

DEVICE #2 was to the agent, due to the cell phone screen still being active.

       13.    Agents then conducted a search of the vehicle. During the search, agents located

tools and other items in the rear of the vehicle. Agents removed the items and located a black

plastic bag in the driver's rear quarter panel of the vehicle that contained approximately 1

kilogram of methamphetamine. After the methamphetamine was located, Chambers County DTF

agents transported Neri Cervantes-TREJO to the Chambers County Jail, where TREJO was

booked and held.

                                               4
        Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 6 of 14



       14.     On October 24, 2018, Special Agent Hubert Walters and Task Force Officer Scott

Kendall traveled to the Chambers County Jail to interview TREJO. Prior to the start of the

interview, SA Walters provided TREJO with a card that contained Miranda Rights in Spanish.

TREJO read the card and stated he understood his rights and could speak some English. During

the interview, TREJO advised SA Walters that he traveled to Alabama to fix an air conditioner

and did not know anything about the drugs in his vehicle.

       15.     Further, during the interview, TREJO stated that the 2 telephones (Device #1 and

Device #2) belonged to him. TREJO said that he used 1 phone for communication and the other

for GPS. After claiming ownership to the telephones, SA Walters asked for consent to search the

phone and provided TREJO with a Consent to Search form in Spanish. TREJO stated he

understood the form and would give agents consent to search the phones, if the agents would

allow him to make a phone call. At that time, SA Walters advised TREJO that agents would just

get a search warrant for the devices.

       16.     Before the interview concluded, SA Walters asked TREJO if he had ever been

arrested for drugs before and TREJO stated that he has been arrested once before. SA Walters

asked TREJO to give details of that arrest and TREJO stated that he was driving somewhere and

got pulled over by Police. TREJO added that during the traffic stop, officers located drugs inside

the vehicle, but he had no knowledge ofthose drugs as well.

       17.     A check through the National Crime Information Center(NCIC)on TREJO

did not produce any record. At the time of this affidavit, SA Walters is working with

U.S.Immigration and Customs Enforcement to confirm the identity of TREJO.

       18.     On October 19, 2018, SA Hubert Walters applied for and was granted a Search

Warrant by U.S. Magistrate Judge Susan R. Walker for Device#1 and Device#2. On the same

                                                5
        Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 7 of 14



date, Device #1 and Device#2 was searched. Device#1 was analyzed first and the device did

not show any data. Device#2 was then analyzed and agents determined that Device#2 has an

app lock on the device, therefore agents could not gain access to the apps to analyze the data

within the apps. The app lock requires a draw pattern to unlock the app lock. Agent were

able to download the SIM card of Device#2, which included videos, pictures, and

information about Device#2. Further, it should be noted, agents discovered pictures of

TREJO holding firearms. The Search Warrant for Device#1 and Device#2 expired on

October 22, 2018 at 10:00 P.M.

       19.    On October 24, 2018, DEA prepared and sent an Administrative Subpoena to

T-Mobile USA asking for subscriber information and the IMEI number for telephone number

678-973-5253, which is assigned to Device#2. On October 27, 2018, DEA received the

following response from T-Mobile USA for Device#2: Subscriber for Device#2 is Eric

MORALES with an address of 1140 Parcel Road Norcross, GA 30071 and the IMEI#

356233097376906.




                                       TECHNICAL TERMS

       20.    Based on my training and experience, I use the following technical terms to

convey the following meanings:

              a.     Wireless telephone: A wireless telephone (or mobile telephone, or cellular

              telephone) is a handheld wireless device used for voice and data communication

              through radio signals.    These telephones send signals through networks of


                                              6
Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 8 of 14



    transmitter/receivers, enabling communication with other wireless telephones or

    traditional "land line" telephones. A wireless telephone usually contains a "call

    log," which records the telephone number, date, and time of calls made to and

    from the phone.      In addition to enabling voice communications, wireless

    telephones offer a broad range of capabilities. These capabilities include: storing

    names and phone numbers in electronic "address books;" sending, receiving, and

    storing text messages and e-mail; taking, sending, receiving, and storing still

    photographs and moving video; storing and playing back audio files; storing

    dates, appointments, and other information on personal calendars; and accessing

    and downloading information from the Internet. Wireless telephones may also

    include global positioning system ("GPS") technology for determining the

    location of Device #2.

    b.     Digital camera: A digital camera is a camera that records pictures as

    digital picture files, rather than by using photographic film. Digital cameras use a

    variety of fixed and removable storage media to store their recorded images.

    Images can usually be retrieved by connecting the camera to a computer or by

    connecting the removable storage medium to a separate reader. Removable

    storage media include various types of flash memory cards or miniature hard

    drives. Most digital cameras also include a screen for viewing the stored images.

    This storage media can contain any digital data, including data unrelated to

    photographs or videos.

    c.     GPS: A GPS navigation device uses the Global Positioning System to

    display its current location. It often contains records the locations where it has
          Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 9 of 14



                been. Some GPS navigation devices can give a user driving or walking directions

                to another location.   These devices can contain records of the addresses or

                locations involved in such navigation. The Global Positioning System (generally

                abbreviated "GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each

                satellite contains an extremely accurate clock. Each satellite repeatedly transmits

                by radio a mathematical representation of the current time, combined with a

                special sequence of numbers. These signals are sent by radio, using specifications

                that are publicly available. A GPS antenna on Earth can receive those signals.

                When a GPS antenna receives signals from at least four satellites, a computer

                connected to that antenna can mathematically calculate the antenna's latitude,

                longitude, and sometimes altitude with a high level of precision.

          21.   Based on my training, experience, and research, I believe that Device #2 has

capabilities that allow it to serve as a wireless telephone, digital camera, and GPS navigation

device.     In my training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used Device #2.

                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS

          22.   Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on Device #2. This information can

sometimes be recovered with forensics tools.

       23.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

                                                 8
       Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 10 of 14



Device #2 was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on Device#2 because:

              a.      Data on the storage medium can provide evidence of a file that was once

              on the storage medium but has since been deleted or edited, or of a deleted portion

              of a file (such as a paragraph that has been deleted from a word processing file).

              Virtual memory paging systems can leave traces of information on the storage

              medium that show what tasks and processes were recently active. Web browsers,

              e-mail programs, and chat programs store configuration information on the

              storage medium that can reveal information such as online nicknames and

              passwords. Operating systems can record additional information, such as the

              attachment of peripherals, the attachment of USB flash storage devices or other

              external storage media, and the times the electronic device was in use. Electronic

              file systems can record information about the dates that files were created and the

              sequence in which they were created.

              b.      Forensic evidence on a device can also indicate who has used or controlled

              Device #2. This "user attributioW' evidence is analogous to the search for "indicia

              of occupancy" while executing a search warrant at a residence.

              c.      A person with appropriate familiarity with how an electronic device works

              may, after examining this forensic evidence in its proper context, be able to draw

              conclusions about how electronic devices were used, the purpose oftheir use, who

              used them, and when.

              d.      The process of identifying the exact electronically stored information on a

              storage medium that are necessary to draw an accurate conclusion is a dynamic

                                               9
       Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 11 of 14



              process. Electronic evidence is not always data that can be merely reviewed by a

              review team and passed along to investigators.         Whether data stored on an

              electronic device is evidence may depend on other information stored on the

              electronic device and the application of knowledge about how the electronic

              device behaves. Therefore, contextual information necessary to understand other

              evidence also falls within the scope of the warrant.

              e.      Further, in finding evidence of how a device was used, the purpose of its

              use, who used it, and when, sometimes it is necessary to establish that a particular

              thing is not present on a storage medium.

              f.      I know that when an individual uses an electronic device to assist in the

              possession, distribution, and/or trafficking of drugs, the individual's electronic

              device will generally serve both as an instrumentality for committing the crime,

              and also as a storage medium for evidence of the crime. The electronic device is

              an instrumentality of the crime because it is used as a means of committing the

              criminal offense. The electronic device is also likely to be a storage medium for

              evidence of crime. From my training and experience, I believe that an electronic

              device used to commit a crime of this type may contain: data that is evidence of

              how the electronic device was used; data that was sent or received; and other

              records that indicate the nature of the offense.

       24.    Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of Device #2 consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of

                                               10
        Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 12 of 14



Device #2 to human inspection in order to determine whether it is evidence described by the

warrant.

       25.     Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.



                                        CONCLUSION

       26.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of Device #2 described in Attachment A to seek the items described

in Attachment B.




                                                     Respectfully submitted,



                                                     Hubert D        alters, Jr.
                                                     Special Agent
                                                     Drug Enforcement Administration

Subscribed and sworn to before me
on Novejoer 16, 2018
    4
HONORABLE SUSAN RUSS WALKER
UNITED STATES MAGISTRATE JUDGE
MIDDLE DISTRICT OF ALABAMA

                                                11
        Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 13 of 14




                                      ATTACHMENT A

       1.     The property to be searched is a Black LG cellular telephone with a Blue case in

the custody of the Drug Enforcement Administration, hereinafter referred to as "Device #2."

Device #2 is currently located at the Montgomery Resident Office in Montgomery, Alabama.



       This warrant authorizes the forensic examination of Device #2 for the purpose of

identifying the electronically stored information described in Attachment B.
       Case 2:18-mj-00252-SRW Document 1 Filed 11/16/18 Page 14 of 14




                                       ATTACHMENT B

       1.     All records on Device #2 described in Attachment A that relate to violations of

Title 21, United States Code, Section, 841, that involve Neri Cervantes-TREJO, including:

              a.      communications regarding the possession and/or transfer of controlled

                      substances;

              b.      lists of customers and related identifying information;

              c.      any information related to sources of drugs (including names, addresses,

                      phone numbers, or any other identifying information);

              d.      all bank records, checks, credit card bills, account information, and other

                      financial records.

              e.      any information recording Neri Cervantes-TREJO's schedule or travel

                     from September 17, 2018 to September 23,2018 (the day ofthe arrest);

                      and

              E       any photographs of what appear to be controlled substances or related

                      paraphernalia.

       2.     Evidence of user attribution showing who used or owned Device #2 at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.

       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

                                                2
